WOODLEY, Commissioner.
After hearing, Hon. Langston King, Judge of Criminal District Court No. 2 of Harris County, denied appellant’s applica*170tion for release in a habeas corpus proceeding, and remanded relator for extradition under the executive warrant to the State of Alabama, from which order this appeal is prosecuted.
In the absence of a showing to the contrary, it must be presumed that the action of the governor in issuing his executive warrant was proper. See Ex parte Celey, 110 Tex.Cr.R. 454, 10 S.W.2d 94.
There is no statement of facts in the record.
The governor’s warrant appears in all respects regular, and in the absence of a statement of facts, nothing is presented for review.
The judgment is affirmed.
Opinion approved by the Court.